Title: Thomas Jefferson to George Jefferson, 24 March 1809
From: Jefferson, Thomas
To: Jefferson, George


          Dear Sir   Monticello Mar. 24. 09.
              My packages from Washington must be now near arriving with you, and I will pray you to forward them by such boats as are deemed trusty. there will also be from mr Taggert of Philadelphia a cask of linseed oil & keg of white lead. I inclose you a bill of lading of for a box belonging to one of my workmen, mr Nelson, which he had addressed to me, to the care of your firm, which as you will see has been mistaken. he supposes it to have been long at Richmond, probably mislaid from the mistake of the firm. I will thank you to have it enquired after & forwarded.   I must pray you to send me 2. barrels of salt herrings & a hogshead of Molasses.
          I am extremely anxious to see you here, and hope some matter of business may render it convenient for you to come into this quarter. I salute you with affectionate esteem
          
            Th:
            Jefferson
        